Citation Nr: 0739794	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an effective date earlier than April 30, 
2004, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than April 30, 
2004, for the grant of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO granted 
service connection and assigned a 30 percent rating for 
bilateral hearing loss, effective April 30, 2004; as well as 
granted service connection and assigned a 10 percent rating 
tinnitus, also effective April 30, 2004.  In March 2005, the 
veteran filed a notice of disagreement (NOD) with the 
effective dates assigned.  A statement of the case (SOC) was 
issued in February 2006, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2006.

The Board notes that the veteran failed to appear for a 
hearing in Washington, D.C. because a Veterans Law Judge 
scheduled in October 2007 at his request.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a November 1954 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.

3.  On April 30, 2004, the RO received an application for 
compensation accepted as a request to reopen the previously 
denied claim for service connection for hearing loss and as 
an original claim for service connection for tinnitus.

4.  Ultimately, bating decision in September 2004, the RO 
reopened the claim for service connection for hearing loss, 
and granted service connection for bilateral hearing loss and 
for tinnitus, effective April 30, 2004.

5.  Prior to April 30, 2004, there were no pending claims 
pursuant to which the benefits awarded could have been 
granted.


CONCLUSION OF LAW

1.  The claim for an effective date earlier than April 30, 
2004, for the grant of service connection for bilateral 
hearing loss is without legal merit.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2007).

2.  The claim for an effective date earlier than April 30, 
2004, for the grant of service connection for tinnitus is 
without legal merit.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)), includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended, at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In the present appeal, the February 2006 SOC included 
citation to the provisions of 38 C.F.R. § 3.400 and 
discussion of the legal authority governing effective dates 
for grants of service connection.  Moreover, the veteran and 
his representative have been afforded the opportunity to 
present evidence and argument with respect to the claims for 
earlier effective dates for service connection for bilateral 
hearing loss and for tinnitus.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As explained below, each claim for 
earlier effective date lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to these claims.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  If a 
claim is received within one year after separation from 
service, the effective date for the grant of service 
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2007).

The effective date of a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(q)(1)(ii) (2007).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.151(a) 
(2006).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (2007).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  See 38 C.F.R. 
§ 3.157(b) (2007).

In this case, the veteran seeks an award of service 
connection for bilateral hearing loss and tinnitus loss prior 
to April 30, 2004, the effective date assigned by the RO 
based on the date of receipt of the petition to reopen the 
claim for hearing loss and the original claim for service 
connection for tinnitus.  However, the Board finds no legal 
basis for the assignment of an effective date for either 
award prior to that date.

The basic facts of this case are not in dispute.  The RO 
denied the veteran's claim for service connection for 
bilateral hearing loss by rating action in November 1954.  
The veteran was notified of that determination and of his 
appellate rights by letter dated that same month, but did not 
initiate an appeal of that determination.  The record 
includes a statement from the veteran received in December 
1954, indicating that he had decided to "drop the whole 
matter" regarding the claim for service connection for 
hearing loss; clearly, this document was not a notice of 
disagreement with the November 1954 rating action, and, in 
fact, reflects the veteran's intention not to appeal.  Hence, 
the RO's November 1954 decision is final.  See 38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2007).  

The next document received from the veteran was his VA Form 
21-526 (Veteran's Application for Compensation and/or 
Pension), which the RO received on April 30, 2004 and 
accepted as a petition to reopen his previously denied claim 
for service connection for bilateral hearing loss and an 
original claim for service connection for tinnitus.  In a 
December 2004 rating decision, the RO reopened the claim for 
service connection for bilateral hearing loss and granted the 
claims for service connection for bilateral hearing loss and 
for tinnitus, effective April 30, 2004 (the date of the 
petition to reopen and original service connection claim).  
The RO granted service connection for these disabilities 
based on the report of an August 2004 VA audiological 
evaluation reflecting an opinion that the veteran's tinnitus 
and hearing loss are at least as likely as not related to 
service.

However, prior to April 30, 2004, there was no pending claim 
as to either tinnitus or bilateral hearing loss pursuant to 
which service connection for either disability could have 
been granted.  As indicated above, there was no claim for 
tinnitus prior to the claim filed in April 2004.  Moreover, 
the veteran's only prior to claim for service connection for 
bilateral hearing loss was finally resolved by the RO's 
November 1954 denial of that claim.  As such, an effective 
prior to the date of the RO's decision is legally precluded.  
There also is no document indicating an intent by the veteran 
to reopen his claim for service connection for bilateral 
hearing loss-indeed, no claim of any kind-between the 
November 1954 RO decision and the claim received on April 30, 
2004. 

The Board notes that the claims file contains VA hospital 
treatment notes dated in July 2003 and April 30, 2004, 
received in 2004.  The April 2004 record is an audiology 
treatment record also dated April 30, 2004; hence, it 
provides no basis for any earlier effective date.  The July 
2003 treatment note shows the veteran was seen with regard to 
some confusion over his current medical regimen and the 
diagnoses included hypertension, cerebrovascular accident, 
chronic obstructive pulmonary disease, heart disease, 
peripheral vascular disease , anxiety/depression and 
prostatic hypotrophy.  It was noted on physical examination 
that the veteran wore hearing aids in both ears, but there 
are further findings or diagnoses related to hearing loss or 
tinnitus.  As this record does not show any treatment for, or 
diagnosis of, hearing loss or tinnitus, it does not pertain 
to the disabilities under consideration, and thus, cannot 
constitute an informal claim under 38 C.F.R. § 3.157.

The Board has considered the arguments of the veteran and his 
representative that the effective date for the award of 
service connection for tinnitus and for hearing loss should 
be the date of his initial application for service connection 
for bilateral hearing loss in 1954.  However, for the reasons 
expressed above, the initial claim for service connection for 
bilateral hearing loss was finally resolved by the RO's 
November 1954 decision (and, hence, cannot provide a basis 
for a grant of the benefits ultimately awarded in connection 
with a reopened claim for that benefit) and no prior claim 
for service connection for tinnitus.

In addition, although the finality of the November 1954 
decision could be vitiated by a finding of clear and 
unmistakable (CUE) in that decision (see Routen v. West, 142 
F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three 
exceptions to the rules regarding finality and effective 
dates), no such claim has been raised here.   The veteran and 
his representative have asserted that the RO did not provide 
hearing testing prior to November 1954 denial of the claim 
for bilateral hearing loss and argued that the evidence of 
record supported the prior claim; however, these arguments do 
not specifically allege CUE.  Moreover, a CUE claim requires 
some degree of specificity not only as to what the alleged 
error is, but-unless it is the kind of error that, if true, 
would constitute CUE on its face-persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  See Phillips v. Brown, 
10 Vet. App. 25, 31 (1997).  As shown above, the arguments of 
the veteran and his representative do not actually allege 
CUE-much less, reflect the type of specificity need to 
sufficiently raise such a claim.

Accordingly, on these facts, the date of the April 30, 2004 
application for compensation, deemed a petition to reopen the 
previously denied claim for service connection for bilateral 
hearing loss and an original claim for service connection for 
tinnitus, is the earliest effective date that may be assigned 
for the award of those benefits.  See 38 C.F.R. § 
3.400(q)(1)(ii) (2007).  The pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 20.101(a) (2007). As there is no 
legal basis for assignment of any earlier effective date, the 
Board finds that the claims for earlier effective dates for 
the grant of service connection for tinnitus and for 
bilateral hearing loss must be denied.  Where, as here, the 
law, and not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

An effective date earlier than April 30, 2004, for the grant 
of service connection for bilateral hearing loss is denied.

An effective date earlier than April 30, 2004, for the grant 
of service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


